The offense is murder; the punishment, death.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Katherine Prince by shooting her with a pistol.
This appeal and Thurman Burkley v. The State, Opinion No. 16,442, this day decided, are companion cases.
Appellant pleaded not guilty. The testimony on the part of the state was substantially the same as that detailed in Thurman Burkley's Case. Also the state introduced in evidence the confession of appellant, in which he admitted that he shot and killed deceased.
Testifying in his own behalf, appellant denied that he shot deceased. He said his brother Thurman shot both deceased and Mace Carver. He declared that his brother forced him to go with him to the scene of the homicide. In short, he placed the blame for the entire transaction upon his brother. Again, his testimony was to the effect that his confession was not voluntary.
The issues raised by the evidence were adequately submitted in the charge of the court. There were no exceptions to the charge. No bills of exception are found in the record. The testimony is deemed sufficient to support the judgment of conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 51